The Attorney General in brief supporting the application for rehearing asserts: "The jury and no one else can fix the punishment in a homicide case. If verdicts of juries are to be set aside because of difference of opinion, then it would seem that the Court is usurping the power of the jury." [Italics supplied.]
This assertion overlooks the fact that the same constitutional "body of magistracy" that divided the offense of murder into degrees and prescribed the constituent elements of each such degree, conferring on the jury the power to determine the degree in a particular case and "at the discretion of the jury" to fix the punishment, has by the Automatic Appeal Act, in cases where the punishment is fixed at death, imposed on the Supreme Court the duty of examining all the testimony, and if in the opinion of the court the verdict of the jury is contrary to the great weight of the evidence, to reverse the judgment of conviction, though no motion for new trial has been made. General Acts, Regular Session 1943 and Special Session 1942, p. 217, § 10, Code 1940, Tit. 15, § 382(10); Constitution 1901, §§ 42, 43 and 44; Brown v. State, 109 Ala. 70, 81 and 82,20 So. 103.
Even before the enactment of the automatic appeal statute cited above, the verdict of the jury in homicide cases was subject to judicial revision. In Brown v. State, supra, Chief Justice Brickell, speaking for this court, observed: "If under temporary excitement, or the influence of passion or prejudice, which will sometimes affect juries, a verdict should be rendered inflicting the graver punishment, when in the dispassionate judgment of the judge a milder punishment should have been imposed, it is his duty to apply the corrective of a new trial; * * *." 109 Ala. at page 84, 20 So. at page 108.
Such judicial revision has never been regarded as "usurpation," but wise and courageous judicial interposition. White v. Blair, 95 Ala. 147, 10 So. 257; Alabama Great So. R. R. Co. v. Powers, 73 Ala. 244.
Many states have enacted statutes authorizing appellate courts to intervene and apply correctives in cases where the punishment is fixed by the jury. State v. Ramirez, 34 Idaho 623,203 P. 279, 29 A.L.R. 297 and annotations 331-342; 15 Am.Jur. p. 160, § 510.
I concur in the opinion of the CHIEF JUSTICE.
All the Justices concur, except LIVINGSTON, J., who dissents, as indicated.